Citation Nr: 0000599	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  96-51 054	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Huntington, West Virginia



THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected bilateral tibial stress fracture residuals.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran had active military service from June 1990 to 
July 1996.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a September 1996 decision of the RO which, in 
pertinent part, granted service connection and assigned a 
noncompensable rating for the residuals of bilateral tibial 
stress fractures, effective on July 17, 1996.  

The veteran was scheduled for a hearing on February 14, 1997; 
however, he failed to report for the hearing.  In May 1997, 
the veteran reported that he no longer wanted a hearing.  

In September 1997 and August 1998, the Board remanded the 
case to the RO for further development.  



FINDING OF FACT

The veteran's service-connected bilateral tibial stress 
fracture residuals are manifested by complaints of pain on 
overuse; however, neither malunion of the tibia with related 
knee or ankle disability nor a related functional loss of a 
compensable degree due to pain is demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected bilateral tibial stress fracture 
residuals have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Code 5262 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A careful review of the veteran's service medical records 
shows he had complained of bilateral tibial stress fractures 
and bone scan studies in 1994 had shown bilateral tibial 
stress fractures.  

On VA examination in August 1996, the examiner reported the 
veteran had a history of stress fractures to the lower 
extremities bilaterally.  Tibial onset was noted to be in 
1992.  The examination revealed that straight leg raising was 
negative to 90 degrees times two.  Deep tendon reflexes were 
2/4 and equal bilaterally.  The examiner reported there was 
no distal leg atrophy or spasm.  The veteran was reportedly 
able to heel and toe stand as well as squat and arise without 
complaint.  The veteran was diagnosed with a history of 
bilateral tibial stress fractures, onset 1992.  

On a VA examination in November 1997, the veteran was 
reported to ambulate in a normal fashion and to use no 
assistive devices.  The veteran indicated that his legs hurt 
daily in the pretibial region and that he was never pain 
free.  He reported that the pain was low level unless he 
exacerbated it by walking or weight bearing.  He was reported 
to have marked pain and swelling by the end of the day.  X-
ray studies were reported to be unremarkable.  The veteran 
was diagnosed with bilateral tibial stress fractures with 
resultant pain syndrome.  

A VA examination was conducted in February 1999.  The veteran 
stated that his legs had not been the same since he sustained 
bilateral tibial stress fractures in 1992.  He complained of 
a pulsating, throbbing pain in his legs which flared up and 
swelled with overexertion.  The examiner noted that there was 
no pretibial tenderness or erythema.  Lower extremity sensory 
and motor function were within normal limits.  The posterior 
tibial and dorsalis pedis pulses were 2/4 bilaterally.  
Examination of the knee showed no laxity or effusion; 
Lachman's and McMurray tests were negative, bilaterally.  The 
examiner noted that the veteran had no significant tenderness 
or complaints with weight bearing or range of motion.  The 
veteran had no shortening of the lower extremities.  The 
diagnoses were those of history of pretibial stress fracture 
with exacerbations of pain upon overuse and mobile bilateral 
pes planus.  

In an addendum, the VA examiner stated that the veteran did 
not complain of pain in the lower extremities, only pain on 
overuse.  No swelling; static pain; weakness of movement; 
excessive fatigability; incoordination of movement; malunion 
or nonunion of the tibia or fibula; recurrent subluxation, 
lateral or anteroposterior instability of the knee; or 
significant knee or ankle disability was noted.  The 
veteran's knee range of motion was reported to have been 
normal, flexion to 140 degrees and extension to zero degrees.  
The veteran's ankle range of motion was reported to have been 
normal, 100 degrees of dorsiflexion, 30 degrees of plantar 
flexion, 30 degrees of inversion and 15 degrees of eversion.  

The veteran argues that a compensable rating should be 
assigned for the service-connected disability because he is 
experiencing the same symptoms that he had while on active 
duty when a Physical Evaluation Board in 1996 had evaluated 
the bilateral leg disability as 20 percent disabling.  

The Board notes that the provisions of 38 U.S.C.A. § 5107(a) 
have been met, in that the veteran's claim for an increased 
rating is well grounded.  This finding is based on the 
veteran's evidentiary assertion that his service-connected 
disabilities have increased in severity.  See Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  See Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); Murphy, v. Derwinski, 1 
Vet. App. 78, 81 (1990).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's disability is rated under 38 C.F.R. § 4.71, 
Diagnostic Code 5262.  Under Diagnostic Code 5262, an 
impairment of the tibia and fibula, manifested by malunion, 
with slight knee or ankle disability warrants a 10 percent 
rating.  A moderate knee or ankle disability warrants a 20 
percent rating, and a marked knee or ankle disability 
warrants a 30 percent evaluation.  A 40 percent rating may be 
assigned for nonunion of the tibia and fibula when there is 
loose motion requiring a brace.  

As malunion of leg with related knee or ankle disability has 
been demonstrated on the recent VA examinations, a 
compensable rating is not assignable under the provisions of 
Diagnostic Code 5262.  In addition, the Board notes that the 
most recent VA examination did not identify a functional loss 
of knee or ankle which would warrant the assignment of a 
compensable rating for the service-connected bilateral tibial 
stress fracture residuals.  

The Board notes the contentions of the veteran that he 
experiences tibial pain on overuse, however, there is no 
objective evidence of any limitation of motion due to pain on 
use or during flare-ups to the extent required for an 
increased rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

After careful consideration of the evidence of record, the 
Board is of the opinion that an increase rating for the 
service-connected bilateral tibial stress fracture residuals 
is not warranted.  

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected bilateral tibial 
stress fractures.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

An increased (compensable) rating for the service-connected 
bilateral tibial stress fracture residuals is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

